DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, and 9 are objected to because of the following informalities:
In claims 3 and 9, “in the dust container” should be “on the dust container” in order for prior dependent claim part configuration to continue to be functional and consistent with the earlier claims.
In claim 5, “claim 2” should be “claim 3” since the claim references the slide rail which was introduced initially in claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the lever in claim 2 can slide on a rail in the dust container when the lever is outside the dust container connected to the second end of the wire.  The lever cannot be inside and outside the dust container unless defined to have structure that goes through the dust container.  For examination purposes, the examiner will treat “in the dust container” as being “on the dust container” in claim 3. Since claims 4, 10-14 further depend on claim 3, they are also rejected.  
Claim 5 recites the limitation "the slide rail" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat claim 5 as being dependent on claim 3.  
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the lever in claim 2 can slide on a rail in the dust container when the lever is outside the dust container connected to the second end of the wire.  The lever cannot be inside and outside the dust container unless defined to have structure that goes through the dust container.  For examination purposes, the examiner will treat “in the dust container” as being “on the dust container” in claim 9.  

overlap" in claim 12 is a relative term which renders the claim indefinite.  The term "overlap" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the term "overlap" is intended to mean on top of each other or one surrounding the other piece, such as the lever would actually go behind the button or would some of the structure of the lever go around the button so only part of the lever structure makes contact with the button.  For examination purposes, that the “overlap” is intended to be that the lever is behind the button when moved around the circumference of the dust container.
The term "overlap" in claim 14 is a relative term which renders the claim indefinite.  The term "overlap" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the term "overlap" is intended to mean on top of each other or one surrounding the other piece, such as the lever would actually go behind the button or would some of the structure of the lever go around the button so only part of the lever structure makes contact with the button.  For examination purposes, that the “overlap” is intended to be that the lever is behind the button when moved around the circumference of the dust container.
  	  	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oh et al. (US 2008/0264011), hereinafter OH.
Regarding Claim 1, Oh discloses at least one cyclone (Fig. 2B, item 14) configured to separate dust from suctioned air; a dust container (Fig. 2B, item 36) configured to store the dust separated by the cyclone; a dust compressor (Fig. 2B, item 51) provided inside the dust container and configured to compress the dust stored in the dust container; and a lifter (Fig. 2B, item 54) configured to move the dust compressor upward and downward within the dust container.  
Regarding Claim 2, Oh discloses a wire (Fig. 2B, item 56) having a first end connected to the dust compressor ( Fig. 2B, item 54 connected to item 51)  and a Fig. 1, item 54 end located above item 13a) exposed outside of the dust container; and a lever (Fig. 2B, item 63, which is connected to item 56, using the broadest reasonable interpretation of “lever”, Merriam-Webster defines “lever” as a projecting piece by which a mechanism is operated or adjusted) connected to the second end of the wire.  
Regarding Claim 5, Oh discloses a slide rail located at a bottom of an outer surface of the dust container (Fig. 2A, the hook shaped groove of item 39, the groove has a linear extension which is a rail since it supports item 40. Merriam-Webster defines “rail” as a structural member or support).  
Regarding Claim 6, Oh discloses a return spring (Fig. 2B, item 55, the spring does allow the compressor to return to the initial position) connected to the dust compressor to allow the dust compressor to return back to an initial position.  
Regarding Claim 7, Oh discloses a guide groove (Fig. 2B, item 57 groove in which the item 56 sits) which guides movement of the wire, and which converts a moving direction of the wire from a vertical direction into a circumferential direction transverse to the vertical direction.  
Regarding Claim 8, Oh discloses a first guide groove (Fig. 1, hole in item 13a for item 56) that extends in the vertical direction and guides the wire in a vertical direction; and a second guide groove (Fig. 2B, groove in item 57 that the wire wraps around at the top of the roller) that extends in the circumferential direction transverse to the vertical direction, and guides the wire in the circumferential direction.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Machida (JP 2011-188952).
Regarding Claim 1, Machida discloses at least one cyclone (Fig. 3, item 31, para. 0002) configured to separate dust from suctioned air; a dust container (Fig. 3, item 32) configured to store the dust separated by the cyclone; a dust compressor (Fig. 3, item 39) provided inside the dust container and configured to compress the dust stored in the dust container; and a lifter (Fig. 7, item 55, para. 0030) configured to move the dust compressor upward and downward within the dust container.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Machida (JP 2011-188952) in view of Muir et al. (US 10485393), hereinafter Muir.
Regarding Claim 15, Machida discloses or teaches a compressor in the shape of a ring (Fig. 5, item 39).
Machida does not explicitly state or show that the edges of the compressor contacts the inner surface of the dust container.  However, Muir teaches the edges of the compressor contacts the inner surface of the dust container (Fig. 4a-4b, item 422, Col. 6, lines 58-67).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compressor in Machida to ensure the edges of the compressor contacts the inner surface of the dust container as in Muir, because .
Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Machida in view of Oh et al. (US 2008/0155947), hereinafter Oh2.
Regarding Claim 16, Machida does not explicitly state or show it a dust storage area.  However, Oh2 teaches a dust storage area (Fig. 3, the area between item 40 and item 80).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the dust container in Machida with a dust storage area as in Oh2, because having a dust storage area allows space for the dust to gather after separating from the cyclone.
Regarding Claim 17, Machida does not explicitly state a second cyclone with a flow space.  However, Oh2 teaches a first cyclone (Fig. 3, item 20) and a second cyclone (Fig. 3, item 40) with a flow space (Fig. 3, area pointed to by item 27).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the cyclone in Machida with a second cyclone with a flow space in Oh2, because having a second cyclone with a flow space allows for a second separation of dust from the air and the dust to fall in one bin for both cyclones (para. 0019).
Regarding Claim 18, Machida discloses or teaches the dust compressor can reciprocate between the flow space and the dust storage area (Fig. 3 & 7, item 39).
Regarding Claim 19, Machida discloses or teaches a return spring (Fig. 3, item 51) connected to the dust compressor and configured to return the dust compressor Fig. 3 & 7, item 51, para. 0028, capable of forcing the compressor back up).  
Allowable Subject Matter
Claims 3, 4, 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claim 20, in particular the following elements: a lever configured to slide on the outer surface of the dust bin and move on a path that intersects a button that controls the opening of the dust container.  The closest prior art, Muir et al. (US 10485393), fails to disclose all these missing elements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/04/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723